DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Currently: NO limitation invokes interpretation under § 112, sixth paragraph. 

Claim Objections
Claim 13 is objected to because of the following informalities:  although the term “therein”, in the context of claim 13, appears to make reasonably clear that the recited bore is formed within the stopper assembly and is thereby not indefinite per se, an issue of confusion and/or clarity could perhaps nonetheless arise in select reasonable readings of claim 13 — based on first reading claim 10 from which claim 13 depends — as to what specific component “therein” refers to.  Examiner suggests amending the beginning of the body of claim 13 to recite ‘a stopper assembly; a bore formed within the stopper assembly’ in order to reduce potential select confusions of interpretation which may arise.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 10-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 first recites “a housing”, then “a first sub assembly housing”, and then “a second sub assembly housing”.  Each recitation of “said housing” and “the housing” after the introduction of the terms “a first sub assembly housing” and “a second sub assembly housing” does not make clear, in the context of the claim, which of the two (and then subsequently three) housings “said housing” or “the housing” refers to.  The same issue arises mutatis mutandis with the recitation of “the housing” in claim 11. The same issue arises mutatis mutandis with the second recitation of “the chamber” in claim 10. 

The following terms lack antecedent basis: 
	“the sensor” in claim(s) 10; and
	“the hub sub assembly and second hub assembly” in claim(s) 12. 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“a catheter” in claim(s) 10 and 14;
“a pressure” in claim(s) 10; 

“a predetermined volume” in claim(s) 10; and
“a seal” in claim(s) 13 and 15.

Particular to claims 15-16, similar to the above issue(s) with the term(s) “the housing” and “the chamber” in claims 10-11, after the second recitation of “a seal” in claim 15, it is not clear which one of the two recitations of “a seal” (that of claim 13 or claim 15) the subsequent recitations of “the seal” in claims 15-16 refers to.   

Claim 16 recites “a resilient member disposed between the bore in the second catheter hub assembly, and the stopper assembly”.  Although claim 16 recites terms which have some basis in the parent claim(s) – notably claim 13, claim 13 does not actually recite the bore in the second hub assembly.  Claim 13 recites “the bore selectively connecting with at least one of the first catheter hub assembly and the at least second catheter hub assembly” which itself does not necessitate the bore being within the second hub assembly — but only that the bore selectively connects with the second hub assembly.  Accordingly, the phrase “the bore in the second catheter hub assembly” in claim 16 lacks a necessary previous recitation in either parent claim 15 or claim 13 such that the phrase in question lacks a basis of configuration and/or structure (i.e., akin to lacking antecedent basis).  
Claim(s) 11-16 is/are rejected due to its/their dependence on claim 10. 
Claim(s) 14-16 is/are rejected due to its/their dependence on claim 13. 
Claim(s) 16 is/are rejected due to its/their dependence on claim 15. 

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “further comprising a seal, the seal being partially disposed within said bore” where claim 13 already recites “a seal disposed at least partially within said bore.  Accordingly, claim 15 cannot be said to further limit the scope of claim 13. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dijkman (US 20140107527 A1).

For claim 10, Dijkman teaches An electronics assembly for a catheter [entire disclosure – see at least abstract, Fig. 3] comprising: 
a housing; [10, 20, and 100]; 
a first circuitry [any first one of circuitry within 15] disposed within said housing; [Fig. 2C]; 
a connector [16-18] disposed on said housing, [Fig. 2E], said connector including a second circuitry [17] communicating with the first circuitry; [per ¶27]; 
a first catheter hub assembly [any first one of 30 of Fig. 1A] having a first hub assembly housing, [first hub housing formed by structure of any first one of conduits 11 with openings 12 and first portion of further underlayers 13-17 per Figs. 2A-E],
a pressure sensor [first of 15] disposed within said hub assembly housing [Fig. 2C] to sense a pressure within a catheter communicating with said housing, [e.g., per ¶3, ¶15, ¶24], 
the housing having a chamber formed therein, the chamber having a predetermined volume, [interior of conduits shown through openings 12 and 14 in Fig. 2A have a form of chamber therein having a predetermined volume], 
the pressure sensor communicating with said second circuitry; [per ¶¶26-27]; 
and at least a second catheter hub assembly [any second / subsequent one of 30 of Fig. 1A] having a second hub assembly housing, [having a second of housing formed by structure of any second/subsequent one of 11-12 with second portions of ‘sandwiching’ components 12-17 per Figs. 2A-E], 
a second pressure sensor [second of 15] disposed within the second hub assembly housing to sense a pressure within a catheter communicating with the second hub assembly housing, [per ¶3, ¶15, ¶24], 
the housing having a chamber formed therein, the chamber having a predetermined volume, [interior of conduits shown through openings 12 and 14 in Fig. 2A have a form of chamber therein having a predetermined volume], 
and the sensor communicating with the second circuitry. [per ¶¶26-27]. 

For claim 11, Dijkman teaches The electronics assembly of claim 10, wherein the connector is selectively attached to the housing. [where each/all of 16-18 can be removed from the apparatus or otherwise detached and so can be said to be “selectively attached” to 10, 20, and/or 100] [see also ¶32 detailing how module 1 is connected to module 100 (i.e., selectively attached)].  

For claim 12, Dijkman teaches The electronics assembly of claim 10, wherein the hub sub assembly and second hub assembly are affixed to the connector. [it is not clear what constitutes a “hub sub assembly” as claim 10 recites no such components, however, consider at least that all components are affixed to one another in final assembly — e.g., per Fig. 3]. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dijkman in view of Christensen (US 20120220984 A1). 

For claim 13, Dijkman fails to teach a stopper assembly seal.  Christensen teaches a catheter connection system [10] comprising a stopper assembly [230, 40, 45] comprising a bore formed therein [bore formed by interior of 230 as well as interior of 45 called 150 per Figs. 3A-B],  a seal disposed [70-80] at least partially within said bore [Figs. 3A-B], and extending beyond said bore; [70 extended in Fig. 3A]; the bore selectively connecting with at least one of a first catheter hub assembly [20] and at least a second catheter hub assembly [30][per Figs. 1-3B]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the assembly of Dijkman to incorporate the stopper assembly and seal of Christensen in order to permit selective coupling and decoupling of catheters for cleaning the components thereof (i.e., the catheter and/or connectors of Dijkman) to control fluid flow (e.g., restricting backflow of fluids in the arrangement of Dijkman), and to thereby overall improve the patient’s quality of life.  As motivated by Christensen ¶¶2-3 and ¶18. 

For claim 14, Christensen teaches (in the motivated combination of claim 13) a catheter disposed [50] within said bore and along a length of said stopper assembly and said seal. [where 50 is contained within interior of 230 (and thereby within the bore thereof) per ¶16 and thereby also along a length of the joint stopper assembly and seal of jointly assembled components 230, 40, 45 and 70-80].  As motivated in claim 13. 

For claim 15, Christensen teaches (in the motivated combination of claim 13) a seal, [70-80] the seal being partially disposed within said bore. [70-80 being partially within bore of 45 in Fig. 3A].  As motivated in claim 13. 

For claim 16, Christensen teaches (in the motivated combination of claim 13), the seal includes a resilient member [80 is resilient per ¶¶12-13 and most esp. ¶17] disposed between the bore in the second catheter hub assembly, and the stopper assembly.  [where in Fig. 3A, 80 is between bore / lumen of 45 (part of a stopper assembly) and also within cavity 100 (a form of a bore) of 180 of member 30 (a form of a second catheter hub assembly)]. As motivated in claim 13.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the references suggest features of catheter pressure systems and sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791